DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-12 , and 15-17ae rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 15, the limitation “J shape” is indefinite. It is not clear as a J shape can be many shapes with differing numbers of terminuses. For example, a “J” without a cross at the top is a different shape than a “J” with a cross at the top.  A cursive or script “J”, even further differs in shape from a “J”.  Since claims 3 and 15 require a first stable location is disposed at a first terminus of the J-shaped channel, and the second stable location is disposed at a second terminus of the J-shaped channel, it is not clear what J shape the channel requires.
Regarding claim 10, the limitation “in response to an actuator having an end coupled to the brake being powered and applying a force to the brake disabling the brake from being engaged” is generally not understood.  It is not clear how an action or response can occur based on and end coupling.
Regarding claim 12, the limitation “refraining from operating the vehicle at a second time, in response to the power source becoming unavailable, the actuator being unpowered when the power source is unavailable” is not understood.  It is not clear what the step of the method is required by “refraining from operating the vehicle” encompasses.  If no action is taken, it is unclear how a positive step has been taken.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 12-18, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Reynolds et al. (US-4501451).
Regarding claim 1, Reynolds discloses a lever (9) accessible from outside the vehicle (figs 1 and 2, at least wherein the lever and knob have been interpreted to be on the outside of the vehicle since the vehicle is an agricultural vehicle and anything outside of housing 1 has been interpreted as outside the vehicle), the lever being operable at a first position and a second position (fig 1, center position and position 20, either side); a brake (right side and left side, col. 1, line 5-6 and at least col. 2, line 6); and a spring (at least 11) having a first end coupled to the lever (9) and a second end coupled to the brake (at least fluidly coupled as well as mechanically coupled to 10/11); wherein the lever (9) disposed in the first position (20) is configured to induce tension in the spring that enables the brake to be activated (col. 2, lines 51-60, at least during the steering mode wherein the brake is activated through the lever and spool at either the right or left side), and the lever disposed in the second position (at least the center position) is configured to reduce tension in the spring to disable the brake from being engaged (col. 2, line 51-col. 3, line 5 and at least  when lever 9 is returned to the center position).
Regarding claim 2, Reynolds discloses a channel (8) in an external wall of the vehicle (at least wherein body 1 has been interpreted as the external wall wherein 9 is external to at least 2, 10, 12, etc), the lever extending through the channel (fig 1-3), wherein the lever disposed in the first position rests against the channel at a first stable location (20) of the channel and the lever disposed in the second position (center position) rests against the channel at a second stable location (col. 2, at least the neutral central position) of the channel.
Regarding claim 3, Reynolds discloses wherein the channel (8) has a J shape (at least a portion of 8, the center position to one side of notch 20 has been interpreted as a “J-shape”), wherein the first stable location is disposed at a first terminus (20) of the J-shaped channel, and the second stable location is disposed at a second terminus of the J-shaped channel (at least the center neutral position).
Regarding claim 4, Reynolds discloses a ball joint (at least 10 or 10a) mounted at a location fixed to the vehicle (fig 2 and 3, wherein 1 or a portion thereof has been interpreted as fixed), one end of the lever (9) being mounted at the ball joint (at least fig 2 and 3).
Regarding claim 5, Reynolds discloses wherein the location of the ball joint (10/10a) is located on another wall of the vehicle opposite the external wall of the vehicle (fig 2, at least wherein a portion of 1 has been interpreted to have a wall opposite or internal from the wall lever 9 penetrates through).
Regarding claim 6, Reynolds discloses an actuator (30) operable in a powered state and an unpowered state (at least wherein the pedal 31 is operable in a powered state or unpowered state), the actuator having an end coupled to the brake (fig 4 at least fluidly, col. 2, lines 43-50), wherein the actuator disposed in the powered state (at least when 31 in depressed) is configured to induce a force on the brake (col. 2, lines 43-40) that disables the brake from being engaged (at least wherein lever 9 is disabled and the single side braking is stopped), and the actuator disposed in the unpowered state (at least when the pedal 31 is not depressed) is configured to not induce the force on the brake, enabling the brake to be activated (wherein when the pedal is not depressed, steering mode via lever 9 is available).
Regarding claim 8, Reynolds discloses providing a lever (9) accessible from outside the vehicle (figs 1 and 2, at least wherein the lever and knob have been interpreted to be on the outside of the vehicle since the vehicle is an agricultural vehicle and anything outside of housing 1 has been interpreted as outside the vehicle), the lever (9) being operable at a first position (20) and a second position (central position); and providing a spring (at least 11) having a first end coupled to the lever (9) and a second end coupled to a brake (col. 1, line 5-6 and col. 2 and at least fluidly coupled as well as mechanically coupled to 10/11); in response to the lever being moved to the first position (20), inducing tension in the spring that enables the brake to be activated (col. 2, lines 51-60, at least during the steering mode wherein the brake is activated through the lever and spool at either the right or left side); and in response to the lever being moved to the second position (center neutral position), reducing tension in the spring to disable the brake from being engaged (col. 2, line 51-col. 3, line 5 and at least  when lever 9 is returned to the center position).
Regarding claim 9, Reynolds discloses providing a channel (8) in an external wall of the vehicle (at least wherein body 1 has been interpreted as the external wall wherein 9 is external to at least 2, 10, 12, etc), the lever extending through the channel (fig 1-3), wherein the lever disposed in the first position rests against the channel at a first stable location (20) of the channel and the lever disposed in the second position (center position) rests against the channel at a second stable location (col. 2, at least the neutral central position) of the channel.
Regarding claim 10, Reynolds discloses in response to an actuator having an end coupled to the brake being powered and applying a force to the brake (at least during pedal 31) depression), disabling the brake from being engaged (at least wherein steering mode via lever 9 is disabled).
Regarding claim 12, Reynolds discloses operating the vehicle using a power source at a first time (at least during operation of the agricultural tractor), the actuator being powered by the power source (at least the pressure source or the vehicle); and refraining from operating the vehicle at a second time, in response to the power source becoming unavailable, the actuator being unpowered when the power source is unavailable (at least wherein it has been interpreted that power is unavailable when the vehicle is not operated).
Regarding claim 13, Reynolds discloses a body (at least 1 and the agricultural tractor, col. 1, line 9); a brake (col. 1, line 5-6, mounted on opposite sides of the vehicle); a lever (9) accessible from outside the vehicle (figs 1 and 2, at least wherein the lever and knob have been interpreted to be on the outside of the vehicle since the vehicle is an agricultural vehicle and anything outside of housing 1 has been interpreted as outside the vehicle), the lever (9) extending from inside the body (1) to outside the body (fig 1 and 2), the lever being operable at a first position (20) and a second position (central neutral position); and a spring (at least 11) having a first end coupled to the lever (9) and a second end coupled to the brake (at least fluidly coupled as well as mechanically coupled to 10/11); wherein the lever (9) disposed in the first position (20) is configured to induce tension in the spring that enables the brake to be activated (col. 2, lines 51-60, at least during the steering mode wherein the brake is activated through the lever and spool at either the right or left side), and the lever disposed in the second position (at least the center position) is configured to reduce tension in the spring to disable the brake from being engaged (col. 2, line 51-col. 3, line 5 and at least  when lever 9 is returned to the center position).
Regarding claim 14, Reynolds discloses a channel (8) in an external wall of the vehicle (at least wherein body 1 has been interpreted as the external wall wherein 9 is external to at least 2, 10, 12, etc), the lever extending through the channel (fig 1-3), wherein the lever disposed in the first position rests against the channel at a first stable location (20) of the channel and the lever disposed in the second position (center position) rests against the channel at a second stable location (col. 2, at least the neutral central position) of the channel.
Regarding claim 15, Reynolds discloses wherein the channel (8) has a J shape (at least a portion of 8, the center position to one side of notch 20 has been interpreted as a “J-shape”), wherein the first stable location is disposed at a first terminus (20) of the J-shaped channel, and the second stable location is disposed at a second terminus of the J-shaped channel (at least the center neutral position).
Regarding claim 16, Reynolds discloses a ball joint (at least 10 or 10a) mounted at a location fixed to the vehicle (fig 2 and 3, wherein 1 or a portion thereof has been interpreted as fixed), one end of the lever (9) being mounted at the ball joint (at least fig 2 and 3).
Regarding claim 17, Reynolds discloses wherein the location of the ball joint (10/10a) is located on another wall of the vehicle opposite the external wall of the vehicle (fig 2, at least wherein a portion of 1 has been interpreted to have a wall opposite or internal from the wall lever 9 penetrates through).
Regarding claim 18, Reynolds discloses an actuator (30) operable in a powered state and an unpowered state (at least wherein the pedal 31 is operable in a powered state or unpowered state), the actuator having an end coupled to the brake (fig 4 at least fluidly, col. 2, lines 43-50), wherein the actuator disposed in the powered state (at least when 31 in depressed) is configured to induce a force on the brake (col. 2, lines 43-40) that disables the brake from being engaged (at least wherein lever 9 is disabled and the single side braking is stopped), and the actuator disposed in the unpowered state (at least when the pedal 31 is not depressed) is configured to not induce the force on the brake, enabling the brake to be activated (wherein when the pedal is not depressed, steering mode via lever 9 is available).
Regarding claim 20, Reynolds discloses a power source (at least the agricultural vehicle and its hydraulics pressure system), the power source being configured to: power operation of the vehicle and power the actuator while the vehicle remains powered (col. 1-2, at least when the agricultural vehicle is in use and using one of the braking/steering modes).
Allowable Subject Matter
Claims 7, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                  

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657